Bloodwobth, J.
“The verdict in this case is dependent entirely on circumstantial evidence. The proved facts are consistent with innocence, and are insufficient to exclude every reasonable hypothesis save that of the guilt of the accused. Suspicion of guilt will not authorize a conviction. Penal Code (1910), § 1010; Williams v. State, 113 Ga. 721 (39 S. E. 487).” Henderson v. State, 147 Ga. 134(2) (92 S. E. 871). The foregoing ruling is controlling in the instant case, and the court erred in refusing to grant a new trial.

Judgment reversed.


Broyles, O. J., and Luke, J., eoneur.

McClure & McClure, 8. W. Farris, for plaintiff in error.
J. F. Kelly, solicitor-general, M. Neil Andrews, contra.